                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

DALE A. GUILFOIL,                       )
                                        )
                    Plaintiff,          )
                                        )
             V.                         )      Civil Action No. 16-363-CFC
                                        )
CONNECTIONS,                            )
                                        )
                    Defendant.          )


Dale A. Guilfoil, Central Violation of Probation Center, Smyrna, Delaware. Pro Se
Plaintiff.

Dana Spring Monzo, Esquire, and Lindsey E. Imbrogno, Esquire, White & Williams,
Wilmington, Delaware. Counsel for Defendant.




                                 MEMORANDUM OPINION




September 4, 2019
Wilmington, Delaware
      {!L 9 /(_          J):)
CONNOLLY,      ~frfct Judge
I.      INTRODUCTION

        Plaintiff Dale A. Guilfoil ("Plaintiff"), an inmate at the Central Violation of

Probation Center in Smyrna, Delaware, filed this lawsuit pursuant to 42 U.S.C. § 1983. 1

(D.I. 3) Plaintiff was housed at the Sussex Correctional Center ("SCI") in Georgetown,

Delaware when he commenced this case. 2 Before the Court are the parties' cross-

motions for summary judgment. (D.I. 66, 70) The matters have been fully briefed.

II.     BACKGROUND

        Plaintiff began his incarceration as a pretrial detainee following his arrest on July

6, 2014. 3 See Guilfoil v. State, 135 A.3d 78 (Del. 2016) (table). He has a spinal cord

stimulator implanted in his lower back and uses a cane. (D.I. 3 at 5; D.I. 68 at 307-308)

During intake at SCI, Plaintiff informed the nurse about the stimulator, that he uses a

cane, and was on a pain management regimen. (D.I. 3 at 5; D.I. 68 at 159-178)

Medical personnel ordered pain medication for Plaintiff. (D.I. 68 at 306-307; D.I. 68-1

at48)




1
 When bringing a § 1983 claim, a plaintiff "must allege the violation of a right secured
by the Constitution and laws of the United States and must show that the alleged
deprivation was committed by a person acting under color of state law." West v. Atkins,
487 U.S. 42, 48 (1988).

2During the pendency of this action Plaintiff was released from prison. (See D.I. 57, 62)
Recently he was reincarcerated. (See D.I. 73)
3As explained by the Third Circuit, the Eighth Amendment governs claims brought by
convicted inmates challenging their conditions of confinement, while the Due Process
Clause of the Fourteenth Amendment governs claims brought by pretrial detainees.
See Hubbard v. Taylor, 399 F. 3d 150, 166 (3d Cir. 2005).
                                                1
       Plaintiff alleges that on July 14, 2014, he told a physician that he needed to

charge the stimulator's battery and, on July 22, 2014, told a physician that he needed a

stimulator charger. (D.I. 3 at 5) Plaintiff alleges that he was told it was his responsibility

to charge the battery and that he needed approval from security. (Id. at 5-6) Plaintiff's

public defender stepped in to assist him with the issue. (Id. at 6) On August 5, 2014,

Plaintiff was called to the medical office to use a borrowed charger, but the battery

would not take a charge. (Id.)

       In the meantime, pain medication was ordered for Plaintiff and initially he

received it, but it stopped in late July 2014. (D.I. 3 at 6; D.I. 68-1 at 40-48) As alleged,

when Plaintiff filed the Complaint in May 2016, he received medication sporadically.

(D.I. 3 at 6) In some instances it was not given, and on occasion it was not available

because Plaintiff did not timely request medication refills. (D.I. 67, Ex.Cat 1J 9, Ex. Fat

65-67; D.I. 68-1 at 40-48)

       In February of 2015, Plaintiff saw a private pain management specialist and had

a·CT scan of his back. (D.I. 68-2 at 41-42, 73-74) Plaintiff was seen by Connections

medical personnel for follow-up, administered trigger point injections and his pain

medication was increased. (D.I. 68 at 303) Plaintiff continued to see a pain

management specialist in 2015. (D.I. 68 at 301-302, 430-432; D.I. 68-2 at 44, 75-77).

In addition, Connections medical personnel referred him to private orthopaedic and

neurosurgical specialists who determined that Plaintiff was not a surgical candidate and,

instead, recommended epidural injections and physical therapy. (D.I. 68 at 299, D.I. 68-

2 at 30-39, 78-80)


                                              2
         Plaintiff's criminal trial took place in June 2015. He found guilty on June 8, 2015,

and sentenced on July 28, 2015. 4 See Guilfoil, 135 A.3d 78; Guilfoil v. Johnson, Civ.

No. 16-291-CFC (Del. 2016) at D.I. 3,    1J 2(b).
         In 2015, Plaintiff attended physical therapy, was instructed on home exercises,

and received the maximum dose allowed for pain medications. (D.I. 68 at 293-297; D.I.

68-1 at 4973) Toward the end of 2015, medical providers decreased the dose of opioid

medication Plaintiff was administered because he had exceeded the maximum dose.

(D.I. 68 at 297-298) Plaintiff was told by medical providers that they could prescribe

additional non-opioid pain analgesics if the decreased opioid medication dosage

affected his pain relief. (Id.)

         In 2016, Plaintiff saw a private pain management specialist at the Sussex Pain

Relief Center fifteen times and received multiple epidural injections in his back. (D.I. 68-

1 at 294-297; D.I. 68-2 at 23-38, 49-56) Plaintiff continued to be administered pain

medications including opioids, muscle relaxers, nerve medications, and sleeping pills.

(D.I. 68-1 at 74-109). Plaintiff commenced this action in May 2016.

         Plaintiff fractured his foot in 2017. (D.I. 68 at 278-282) He received daily care for

approximately two weeks following the injury that included immobilization of the foot by

providing Plaintiff with a wheelchair, wrapping the foot, anti-inflammatories, and ice.

(Id.) The treatment provided Plaintiff remained the same following the September 21,

2016 x-ray that revealed fractures without significant displacement. (Id. at 278)




4   See n.3.
                                               3
       On April 1, 2017, Delaware Health and Social Services ("DHSS") issued new

guidelines for prescribing opioids for patients. (D.I. 67, Exs. C, D) The guidelines

require that all patients who are prescribed opioid medications must undergo periodic

medical surveillance and sign a treatment agreement. (Id.) In addition, physicians must

meet certain documentation requirements for patients who are prescribed opioid

medications. (Id.) The new guidelines recommend the use of alternative, non-opioid

treatments when possible. (Id.)

       Defendant issued its own guidelines in accordance with the DHSS guidelines.

(D.I. 67, Exs. C, E) Under Defendant's guidelines, each medical care provider within

the Delaware Department of Correction ("DOC") may adopt their own practice patterns

utilizing their clinical judgment to treat patients so long as they are in compliance with

the guidelines of Defendant and DHSS guidelines. (Id. at Ex. C) In accordance with

both guidelines, SCI medical care providers chose to wean inmate/patients off opioids if

medically appropriate. (Id.)

       On October 4, 2017, SCI Medical Director Curtis Harris, M.D. ("Dr. Harris")

counseled Plaintiff that his prescription for Tramadol would slowly decrease over the

following two to three weeks and advised Plaintiff that he would receive alternative pain

management treatment including physical therapy and consultations with an outside

pain management specialist. (Id.) Plaintiff was weaned off Tramadol from October 4,

2017 through November 19, 2017 and prescribed alternative medication. (Id.) He was

prescribed anti-inflammatory medication and seen by outside physician Ganesh Balu,

M.D. ("Dr. Balu") for a consultation and recommendations for pain management. (Id. at


                                              4
228-229) Dr. Balu recommended a sacroiliac (i.e., SI) joint injection and surgical

removal of the spinal cord stimulator after Plaintiffs release from prison. (Id. at 227)

Plaintiff had a follow-up visit with Dr. Balu and received the SI joint injection. (Id. at 221-

222)

       As of 2018, Plaintiffs medication administration report indicates that Plaintiff

receives numerous pain medication including Neurontin, Mabie, Lidocaine, Elavil, and

Robaxin. (D.I. 67, Ex. C; D.I. 68-1 at 169-175) According to Christopher Moen, M.D.

("Dr. Moen"), Defendant's Chief Medical Officer, the medications were appropriate

alternatives to Tramadol. (D.I. 67, Ex. C)

       Plaintiff was released from custody on October 11, 2018. (D.I. 57) Plaintiff was

reincarcerated on October 30, 2018 and released on November 20, 2018. (D.I. 62) He

was again incarcerated on May 30, 2019, and will remain incarcerated for one year.

(D.I. 73)

       The Complaint alleges that Plaintiff submitted numerous grievances regarding

replacement of the stimulator battery, was told he would receive medication without

interruption while at SCI, and that he would not receive surgery to replace the battery.

(D.I. 3 at 6; D.I. 67-1 at 61, 64, 66, 68) Plaintiff asks the Court to decide who is

responsible for paying for the surgery that is required to change the battery in the spinal

cord stimulator. (D.I. 3 at 8) He also seeks compensatory and punitive damages. (/d.)




                                              5
        The Complaint named Defendants Correct Care Solutions ("CCS"), the DOC,

and Connections ("Connections"). 5 CCS and the DOC were dismissed when the Court

screened the Complaint. (D.I. 8)

        Defendant moves for summary judgment on the grounds that: (1) Plaintiff has

failed to present any evidence that it maintained an unconstitutional policy, practice, or

custom that cause Plaintiff harm; (2) Plaintiff does not have a valid claim for relief under

"Federal Statutes"; (3) Plaintiff is not entitled to punitive damages. Plaintiff moves for

summary judgment on the grounds that: (1) a pretrial detainee's right to medical care is

protected by the Due Process clause; and (2) Defendant's policy that detainees and

prisoners must provide any medical device that is needed for their treatment is

unconstitutional.

Ill_.   LEGAL STANDARDS

        Under Rule 56(a) of the Federal Rules of Civil Procedure, "[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law." The moving

party bears the burden of demonstrating the absence of a genuine issue of material

fact. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86

(1986). An assertion that a fact cannot be -- or, alternatively, is -- genuinely disputed

must be supported either by "citing to particular parts of materials in the record,




5 Connections took over general healthcare provider responsibilities for Delaware's
inmate population on July 1, 2014. The general healthcare contract with CCS expired
on June 30, 2014. See http://doc.delaware.gov/news/pdfsl14press0625.pdf (last visited
Sept. 10, 2016).
                                          6
including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials," or by "showing that the materials

cited do not establish the absence or presence of a genuine dispute, or that an adverse

party cannot produce admissible evidence to support the fact." Fed. R. Civ. P.

56(c)(1 )(A) & (8). If the moving party has carried its burden, the nonmovant must then

"come forward with specific facts showing that there is a genuine issue for trial."

Matsushita, 475 U.S. at 587 (internal quotation marks omitted). The Court will "draw all

reasonable inferences in favor of the nonm_oving party, and it may not make credibility

determinations or weigh the evidence." Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000).

      To defeat a motion for summary judgment, the nonmoving party must "do more

than simply show that there is some metaphysical doubt as to the material facts."

Matsushita, 475 U.S. at 586; see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594

(3d Cir. 2005) (stating party opposing summary judgment "must present more than just

bare assertions, conclusory allegations or suspicions to show the existence of a

genuine issue") (internal quotation marks omitted). The "mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment;" a factual dispute is genuine only where "the

evidence is such that a reasonable jury could return a verdict for the nonmoving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). "If the evidence is merely

colorable, or is not significantly probative, summary judgment may be granted." Id. at


                                             7
249-50 (internal citations omitted); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (stating entry of summary judgment is mandated "against a party who fails to

make a showing sufficient to establish the existence of an element essential to that

party's case, and on which that party will bear the burden of proof at trial"). Thus, the

"mere existence of a scintilla of evidence" in support of the nonmoving party's position is

insufficient to defeat a motion for summary judgment; there must be "evidence on which

the jury could reasonably find" for the nonmoving party. Anderson, 477 U.S. at 252.

The same standards and burdens apply on cross-motions for summary judgment. See

Appelmans v. City of Philadelphia, 826 F.2d 214,216 (3d Cir. 1987

IV.    DISCUSSION

       As a pretrial detainee, the Due Process Clause of the Fourteenth Amendment

affords Plaintiff protection for his medical needs claim. Ingraham    v. Wright, 430 U.S.
651, 671-72 n.40 (1977). See also Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979).

When evaluating whether a claim for inadequate medical care by a pre-trial detainee is

sufficient under the Fourteenth Amendment, the Third Circuit has found no reason to

apply a different standard than that set forth in Estelle   v. Gamble, 429 U.S. 97 (1976),
as analyzed under the Eighth Amendment for a sentenced inmate. See Natale           v.
Camden Cty. Corr. Facility, 318 F.3d 575, 581 (3d Cir. 2003). To evaluate a medical

needs claim, the court determines if there is evidence of a serious medical need and

acts or omissions by prison officials indicating deliberate indifference to those needs.

Id. at 582.




                                              8
       A prison official is deliberately indifferent if he knows that a prisoner faces a

substantial risk of serious harm and fails to take reasonable steps to avoid the harm.

Farmer v. Brennan, 511 U.S. 825, 837 (1994). A prison official may manifest deliberate

indifference by "intentionally denying or delaying access to medical care." Estelle v.

Gamble, 429 U.S. at 104-05. However, "a prisoner has no right to choose a specific

form of medical treatment," so long as the treatment provided is reasonable. Harrison v.

Barkley, 219 F.3d 132, 138-140 (2d Cir. 2000). Moreover, allegations of medical

malpractice are not sufficient to establish a constitutional violation. White v. Napoleon,

897 F.2d 103, 108-09 (3d Cir. 1990) (citations omitted); see also Daniels v. Williams,

474 U.S. 327, 332-34 (1986) (negligence is not compensable as a Constitutional

deprivation). Finally, "mere disagreement as to the proper medical treatment" is

insufficient to state a constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d

Cir. 2004) (citations omitted).

       When a plaintiff relies on the theory of respondeat superior to hold a corporation

liable, he must allege a policy or custom that demonstrates such deliberate indifference.

Sample v. Diecks, 885 F.2d 1099, 1110 (3d Cir. 1989); Miller v. Correctional Med. Sys.,

Inc., 802 F. Supp. 1126, 1132 (D. Del. 1992). In order to establish that Defendant is

directly liable for the alleged constitutional violations, Plaintiff "must provide evidence

that there was a relevant (Connections] policy or custom, and that the policy caused the

constitutional violation[s] [plaintiff] allege[s]." Natale, 318 F.3d at 584 (because

respondeat superior or vicarious liability cannot be a basis for liability under 42 U.S.C.




                                              9
§ 1983, a corporation under contract with the state cannot be held liable for the acts of

its employees and agents under those theories).

       Assuming the acts of Defendant's employee have violated a person's

constitutional rights, those acts may be deemed the result of a policy or custom of the

entity for whom the employee works, thereby rendering the entity liable under § 1983,

where the inadequacy of existing practice is so likely to result in the violation of

constitutional rights that the policymaker can reasonably be said to have been

deliberately indifferent to the need. See Natale, 318 F.3d at 584 (citations omitted).

"Policy is made when a decisionmaker possess[ing] final authority to establish ... policy
                                                                               11
with respect to the action issues an official proclamation, policy or edict.        Miller v. Corr.

Med. Sys., Inc., 802 F. Supp. at 1132 (alteration in original) (quoting Andrews          v. City of
Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990)). "Custom, on the other hand, can be

proven by showing that a given course of conduct, although not specifically endorsed or

authorized by law, is so well-settled and permanent as virtually to constitute law." Id.

(citing Andrews, 895 F.2d at 1480; Fletcher v. O'Donnell, 867 F.2d 791, 793-94 (3d Cir.

1989)).

       Defendant contends that summary judgment is appropriate on its behalf because

there is no evidence of an unconstitutional policy, practice, or custom that allegedly

violated Plaintiff's rights. Through written interrogatories, Plaintiff was asked to identify

any policy, practice or custom maintained by Defendant that Plaintiff contends posed an

unreasonable risk of harm to him or other inmates and that caused the alleged delay or

denial of medical treatment. (D.I. 67-1 at 103) Plaintiff responded: "The practice of


                                              10
custom and policy that detentionees and inmates brought into [SCI] have to get own

medical devices to treat their handicap. As [Plaintiff] was told that it was [his]

responsibility to get the battery charger and control unit to keep the battery in the

stimulator functional." (D. I. 67-1 at 89) Plaintiff referred to another inmate who had a

spinal cord stimulator "that is on, but [the inmate] has been denied the benefit to use the

control to set [the device] at a comfortable setting." (Id. at 90) Plaintiff also referred to a

"policy" of not x-raying inmates who "show[] signs of broken bones." (/d.)

       Plaintiff's response does not support his position of an unconstitutional policy,

practice or custom. Plaintiff refers to one inmate who also had a spinal cord stimulator.

However, that inmate's stimulator was functional and the complaint was that the inmate

was not allowed to set the device at the setting he desired. Plaintiff's complaint is that

he was responsible for obtaining a battery and/or battery charger for his unit. The two

complaints are quite different. Plaintiff received pain medication in lieu of use of the

stimulator and it appears the inmate Plaintiff refers to was used a stimulator in lieu of

pain medication.

       The second "policy" Plaintiff refers to concerns x-rays for inmates who have signs

of a fracture. Two things come to mind. First, the record indicates that Plaintiff's foot

was x-rayed and treatment rendered him did not change following the x-ray. Second,

the Complaint contains no allegations regarding fractures, x-rays, and treatment.

Indeed, Plaintiff fractured his foot after the he commenced this action. This second

"policy" lends no support to Plaintiff's claim.




                                              11
       Plaintiffs five inch high, 1,128 page medical record is replete with consistent

treatment provided for chronic pain management. There is no evidence of record that

any individual medical service provider violated Plaintiffs constitutional rights or were

deliberately indifferent to Plaintiff's serious medical needs. To the contrary, the record

shows just the opposite. Medical providers made decisions to treat Plaintiffs back pain

with medications, injections, physical therapy, and visits to outside specialists instead of

referring him for surgery to replace his spinal cord stimulator. While Plaintiff may have

disagreed with the medical care provided, he had no right to choose a specific form of

medical treatment, so long as he was provided reasonable treatment. Notably, in Dr.

Moen's affidavit, he opines that while Plaintiff was housed at SCI, his conditions were

monitored during chronic care visits and treated with reasonable and medically

appropriate care. (D.I. 67-1 at fflI 2, 11) Other than argument, Plaintiff produced

nothing to refute Dr. Moen's opinion.

       Given the treatment provided Plaintiff, the lack of evidence that prison medical

staff were deliberately indifferent to Plaintiffs serious medical needs, and Dr. Moen's

unrefuted opinion, Defendant cannot be liable based on the theory that it established or

maintained an unconstitutional policy or custom responsible for violating Plaintiffs

rights. Therefore, the Court will grant Defendant's motion for summary judgment and

will deny Plaintiffs motion for summary judgment. The record does not support a

finding that Defendant maintained an unconstitutional policy, custom, or practice that

caused harm to Plaintiff.




                                             12
       Finally, to the extent Plaintiff attempts to raises claims under the Americans with

Disabilities Act ("ADA"), 42 U.S.C. §§ 12131, et seq. and the Rehabilitation Act ("Rehab

Act"), 29 U.S.C. §§ 791, et seq., the claims fail. Nether the ADA nor the Rehab Act

create a cause of action for prisoners who are challenging their medical care. See, e.g.,

Iseley v. Beard, 200 F. App'x 137, 142 (3d Cir. 2006) (alleged denial of medical

treatment for an inmate's disabilities are not encompassed by the prohibitions of the

ADA); Fitzgerald v. Corr. Corp. of Am., 403 F .3d 1134, 1144 (10th Cir. 2005) ("[P]urely

medical decisions ... do not ordinarily fall within the scope of the ADA or the

Rehabilitation Act."). The Court will grant Defendant's motion for summary judgment

and deny Plaintiff's motion for summary judgment as to the ADA and Rehab Act claims

to the extent Plaintiff intended to raise such claims.

V.     CONCLUSION

       For the above reasons, the Court will: (1) grant Defendants' motion for summary

judgment (D.I. 66); and (2) deny Plaintiff's motion for summary judgment (D.I. 70).

       An appropriate Order follows.




                                             13
